Citation Nr: 1826541	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-27 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned in October 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

At his hearing, the Veteran reported that he had been treated by VA for his service-connected psychiatric disability until a year and a half before his October 2017 hearing.  The most recent VA medical records in the claims file are dated in August 2014.  As such, medical records since August 2014 should be obtained and added to the claims file.

The Veteran has contended that his service-connected anxiety disorder, not otherwise specified, has worsened since his last VA examination was provided in November 2011.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, the Board finds that remand is necessary for a VA examination to determine the current nature and severity of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. All outstanding VA records from August 2014 to the present, should be obtained.

2.   Schedule the Veteran for a VA mental health examination to determine the current severity of his anxiety disorder, not otherwise specified, and its effect on his social and occupational functioning.  The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability and indicate the impact of such on his social and occupational functioning.

3.  Readjudicate the issue on appeal. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

